Name: Council Regulation (EEC) No 1216/89 of 3 May 1989 amending Regulation (EEC) No 3103/76 on aid for durum wheat
 Type: Regulation
 Subject Matter: economic policy;  Europe
 Date Published: nan

 11 . 5 . 89 Official Journal of the European Communities No L 128 / 5 COUNCIL REGULATION (EEC) No 1216/89 of 3 May 1989 amending Regulation (EEC) No 3103 /76 on aid for durum wheat THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 3103 /76 is hereby amended as follows: 1 . 'Thrace' is added to the 'Greece' section : 2 . The 'Spain' section is replaced by the following : 'SPAIN Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2727 /75 of 29 October 1975 on the common organization of the market in cereals ( 1 ), as last amended by Regulation (EEC) No 1213 / 89 (2 ), and in particular Article 10 (4 ) thereof, _ Having regard to the proposal from the Commission , Whereas , bearing in mind how important the production aid system for durum wheat is in forming the incomes of farmers in certain less-favoured areas of the Community where durum wheat production is of a traditional nature , it is appropriate to provide for the said system to apply also to the region of Thrace in Greece and , in the case of Spain, to the autonomous community of Navarre and to the provinces of Toledo, Zamora and Salamanca; whereas Regulation (EEC) No 3103 /76 ( 3 ), as last amended by Regulation (EEC) No 1583 / 86 (4 ), should be amended as a result ,  Communidades Autonomas: AndalucÃ ­a y Navarra  Provincias : Badajoz  Burgos  Salamanca  Toledo  Zamora  Zaragoza' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from the beginning of the 1989 / 90 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 May 1989. For the Council The President P. SOLBES 0 ) OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 2 ) See page 1 of this Official Journal . ( 3 ) OJ No L 351 , 21 . 12 . 1976 , p. 1 . ( 4 ) OJ No L 139 , 24 . 5 . 1986 , p. 40 .